Exhibit 99.1 Contact: Curtis Garner Chief Financial Officer Otelco Inc. 205-625-3580 Curtis@otelcotel.com Otelco Reports First Quarter 2013 Results and Progress of Balance Sheet Restructuring ONEONTA, Alabama (May 7, 2013) – Otelco Inc. (NASDAQ: OTT), a wireline telecommunications services provider in Alabama, Maine, Massachusetts, Missouri, New Hampshire, Vermont and West Virginia, today announced results for its first quarter ended March 31, 2013. Key highlights for Otelco include: ● Total revenues of $21.0 million for first quarter 2013. ● Operating income of $4.9 million for first quarter 2013. ● Adjusted EBITDA (as defined below) of $8.8 million for first quarter 2013. “First quarter produced financial results that met our expectations,” said Mike Weaver, President and Chief Executive Officer of Otelco. “We generated Adjusted EBITDA of $8.8 million, incurred and paid $1.4 million in restructuring expenses related to the bankruptcy filing and still increased our cash balance by $1.8 million. We invested $0.8 million in capital equipment in the first quarter and expect to increase our capital expenditures over the course of the year for a total investment of approximately $7.0 million for 2013. We ended the quarter with $34.3 million in cash on hand. “The restructuring process continues to proceed as planned,” added Weaver. “We were pleased with the voting results of the solicitation, having received overwhelming support for our plan from both our senior lenders and our subordinated note holders. Yesterday, the Bankruptcy Court entered an order to confirm our plan. Consistent with the terms of our plan of reorganization and a Court order we obtained in March 2013, our vendors and suppliers have been paid in full for all undisputed invoices. The next major steps in the process include completing the amendment and extension of our senior credit facility; obtaining FCC approval for licenses utilized by one of our subsidiaries; and the issuance of the new Class A common stock in exchange for the senior subordinated notes. In accordance with the plan, the existing Class A common stock will be extinguished. “Given the progress we have made on the balance sheet restructuring to date and the recent confirmation of our Plan, we expect to exit bankruptcy in the near future,” Weaver concluded. - MORE - Otelco Reports First Quarter 2013 Results Page 2 May 7, 2013 First Quarter 2013 Financial Summary (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended March 31, Change Amount Percent Revenues $ $ $ ) ) % Operating income $ $ $ ) ) % Interest expense $ ) $ ) $ ) ) % Net income (loss) $ $ ) $ ) * Basic net income (loss) per share $ $ ) $ ) * Adjusted EBITDA(a) $ $ $ ) ) % Capital expenditures $ $ $ ) ) % * Not a meaningful calculation Reconciliation of Adjusted EBITDA to Net Income (Loss) Three Months ended March 31, Net income (loss) $ $ ) Add:Depreciation Interest expense - net of premium Interest expense - amortize loan cost Income tax expense (benefit) ) Change in fair value of derivatives ) - Loan fees 19 19 IXC Tariff Dispute Settlement - 69 Reorganization items - Amortization - intangibles Adjusted EBITDA $ $ (a)Adjusted EBITDA is defined as consolidated net income (loss) plus interest expense, depreciation and amortization, income taxes and certain non-recurring fees, expenses or charges and other non-cash charges reducing or increasing consolidated net income. Adjusted EBITDA is not a measure calculated in accordance with generally acceptable accounting principles (GAAP). While providing useful information, Adjusted EBITDA should not be considered in isolation or as a substitute for consolidated statement of operations data prepared in accordance with GAAP. The Company believes Adjusted EBITDA is useful as a tool to analyze the Company on the basis of operating performance and leverage. The definition of Adjusted EBITDA corresponds to the definition of Adjusted EBITDA in the indenture governing the Company’s senior subordinated notes and its credit facility and certain of the covenants contained therein. The Company’s presentation of Adjusted EBITDA may not be comparable to similarly titled measures used by other companies. - MORE - Otelco Reports First Quarter 2013 Results
